NATIONWIDE VARIABLE INSURANCE TRUST NVIT Developing Markets Fund (formerly, Gartmore NVIT Developing Markets Fund) Supplement dated February 18, 2011 to the Summary Prospectus dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Under the heading “Portfolio Management – Portfolio Managers,” the reference to the portfolio managers for Barings is deleted and replaced with the following: Portfolio Manager Title Length of Service Roberto Lampl Senior Portfolio Manager, Barings Since March 2010 Mark Julio, CFA Portfolio Manager, Barings Since April 2008 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
